Citation Nr: 0208667	
Decision Date: 07/30/02    Archive Date: 08/02/02

DOCKET NO.  97-34 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida




THE ISSUES

1.  Entitlement to service connection for claimed 
hypertension.  

2.  Entitlement to service connection for an above-the-knee 
amputation of the left leg, claimed as secondary to 
hypertension.  




REPRESENTATION

Appellant represented by:	The American Legion






WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from January 23, 1962 to 
January 22, 1964.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 RO decision which 
denied service connection for hypertension and secondary 
service connection for above-the-knee amputation of the left 
leg.  

The appeal is before the undersigned Member of the Board who 
has been designated to make the final disposition of this 
proceeding for VA.  

The veteran testified at hearings conducted at the RO before 
a hearing officer in March 1998 and before a Member of the 
Board in February 1999.  

In October 1999 and October 2000, the Board remanded the case 
to the RO for additional development.  

In April 2002, the Board forwarded the case to the Veterans 
Health Administration for an expert medical opinion.  

(The issue of service connection for an above-the-knee 
amputation of the left leg, claimed as secondary to 
hypertension, will be the subject of the Remand portion of 
this document.)  



FINDING OF FACT

The veteran's currently demonstrated hypertension is shown as 
likely as not to have had its clinical onset during his 
active service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
hypertension is due to disease or injury that was incurred in 
service.  38 U.S.C.A. §§ 1111, 1112, 1113, 1131, 1137, 1153, 
5107, 7104 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306, 3.307, 3.309 (2001).  



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Factual Background

The medical records from the veteran's family physician, 
Marvin Snyder, M.D., dated in 1960 (there were no visits in 
1961), show no evidence that the veteran had elevated blood 
pressure.  

On a November 1961 pre-induction military physical 
examination, the veteran's blood pressure measured 140/90 
(sitting) and 138/88 (recumbent).  On a Report of Medical 
History in November 1961, the veteran marked "yes" when 
asked whether he had ever had or then had high or low blood 
pressure.  The veteran was determined to be qualified for 
induction.  

The medical records from Dr. Snyder, dated on January 15, 17, 
and 22, 1962, just prior to the veteran's actual entry into 
service, indicate that the veteran's blood pressure measured 
158/104, 142/88, 154/92, and 162/92.  At that time, he was 
treated for complaints of headaches and dizziness.  (It is 
unclear from the record what medications were prescribed.)  

From January 23, 1962 to January 22, 1964, the veteran served on 
active duty.  A medical record dated on January 29, 1962 
indicates that the veteran claimed treatment for increased blood 
pressure.  His blood pressure at that time measured 160/100 and 
158/100.  Another notation on January 29, 1962 indicates that the 
veteran had a history of taking blood pressure medication for one 
month prior to service.  

Additional blood pressure measurements were taken, reflecting 
140/80 (left arm) and 160/100 (right arm), for an average of 
150/90 at rest.  The impression was that of no evidence of high 
blood pressure, but additional tests were ordered.  (These were 
then canceled because the veteran was soon transferred from Fort 
Jackson, South Carolina to Fort Gordon, Georgia.)  

At Fort Gordon in February 1962, the service medical records show 
that the veteran complained of non-specific chest pains.  His 
blood pressure measured 150/90, and he was diagnosed with 
probable anxiety and labile hypertension.  A few days later his 
blood pressure measured 140/80.  Later in February 1962, the 
veteran continued to complain of occasional chest pain at rest.  
It was reported that he worried a lot and had been nervous all 
his life.  His blood pressure measured 150/70.  The impression 
included that of chronic anxiety reaction.  A chest X-ray and 
electrocardiogram in February 1962 were negative.  A subsequent 
mental hygiene clinic consultation indicated that the veteran 
reported a lifelong history of symptomatic reactions to stress 
and new situations, that he was married, and that news of a 
possible pregnancy intensified his anxiety.  

On a December 1963 physical examination for separation purposes, 
the veteran's blood pressure measured 150/100.  He was diagnosed 
with labile hypertension, with a history of this having existed 
prior to service.  On a December 1963 Report of Medical History, 
which the veteran signed, he indicated that he was being treated 
for high blood pressure by Dr. Snyder at the time he was drafted 
into service and was treated for hypertension during service at 
Fort Gordon in February and March 1962.  

The medical records from Dr. Snyder, dated from September 
1964 to February 1980, show treatment for a variety of 
ailments.  In September 1964, the veteran's blood pressure 
measured 174/88.  On his next visit in September 1965, his 
blood pressure measured 172/98.  In December 1965, his blood 
pressure measured 168/94, 204/98, 186/102, and 154/96.  

In a March 1966 statement, Dr. Snyder indicated that the 
veteran had been under treatment since December 1965 for 
hypertension.  He noted that the veteran was diagnosed with 
hypertension (probably renal in origin), chronic 
glomerulonephritis, and urinary infection.  He also noted 
that the veteran was being treated with anti-hypertensive 
medication and that the hypertension was still not under 
complete control.  

The medical records from Dr. Snyder, dated from 1966 to 1980, 
show continued treatment for a variety of ailments, to 
include elevated blood pressure levels.

The private medical records dated from 1995 to 1997 show 
treatment for a variety of ailments.  In August 1995, the 
veteran was seen for a cardiac evaluation due to leg 
swelling.  His diagnoses at that time included those of 
hypertension and leg edema.  In October 1995, he underwent a 
cardiac catheterization which revealed severe one-vessel 
coronary artery disease.  

In May 1997, the RO received the veteran's claim of service 
connection for hypertension.  In a statement, he noted that 
he had high blood pressure throughout service from 1962 to 
1964, was treated for such ever since service, and had 
developed cardiovascular disease as a result of high blood 
pressure.  

In a July 1997 statement, Jose Augustine, M.D., the veteran's 
cardiologist, indicated that the veteran had long-standing 
hypertension which was a major contributor for coronary 
artery disease and peripheral vascular disease.  

In a July 1997 statement, the veteran indicated that he 
received treatment for high blood pressure by Dr. Snyder just 
months after his service discharge.  He stated that his 
treatment in the military for high blood pressure was 
"brushed off with APC's" despite hypertension being obvious 
in the examinations.  

In an August 1997 statement, Dr. Snyder indicated that he had 
not seen the veteran since February 1980.  (He also indicated 
that he had copied all of the veteran's medical records and 
forwarded them to the veteran's representative.)  

In a September 1997 decision, the RO denied service 
connection for hypertension.  

In an October 1997 statement, the veteran expressed his 
disagreement with the RO's decision, arguing that in the 
years prior to service he was not treated for high blood 
pressure.  He stated that his blood pressure readings began 
to climb in the days prior to entering service on account of 
his nervousness and anxiety about entering service while his 
wife was pregnant.  He claimed that he was not aware that 
hypertension was apparent at the time of his military 
induction physical examinations.  He also claimed that he was 
never told that he had high blood pressure in the service.  
He asserted that he was only treated for headaches, 
dizziness, and nausea during service.  He stated that his 
family physician informed him in September 1964 about his 
high blood pressure and that he then began taking medication 
for it.  

In a November 1997 statement, the veteran contended that his 
hypertension was not pre-existing.  His asserted that nothing 
in his medical record proved a pre-existing condition.  He 
stated that under stress he may have had elevated blood 
pressure readings but that he was never treated or diagnosed 
during service for such.  He stated that it was only after 
service that he sought treatment based on advice received at 
the time of his separation physical examination.  He noted 
that all of his family doctor visits prior to service failed 
to reveal a hypertensive condition, except for a visit just a 
week prior to entry into service when there was a one-time 
notation regarding a "slight symptom toward hypertension" 
as the result of anxiety about his marriage and the draft.  
He also noted that during the presumptive period following 
his discharge from service he began taking medication for 
hypertension.  

At a March 1998 RO hearing, the veteran testified that he 
initially experienced headaches, dizziness, and chest pains 
around the time that he was inducted in the service (he said 
his wife was pregnant then and he did not want to leave her).  
He said that he was under "unbelievable" tension and 
pressure and sought treatment from Dr. Snyder who prescribed 
pills (he said he did not remember what they were for but 
that they did not help him much).  He remembered that at the 
time of his military entrance examination his blood pressure 
was measured twice, and that after the second reading was 
obtained he was informed that he would be okay now that his 
reading had dropped a little.  

The veteran said that, during basic military training, he had 
experienced the same symptoms for which he sought treatment 
from Dr. Snyder.  He said that he did not receive any blood 
pressure medications in service and that when he was 
discharged he was told that he had hypertension.  He said 
that he received medication from Dr. Snyder for symptoms of 
dizziness and headaches right after service but could not 
recall whether the medication was for treatment of high blood 
pressure.  

In an April 1998 statement, the veteran contended that the 
medical evidence of record supported his claim that his 
hypertension was incurred during active duty and not prior to 
service.  

In a February 1999 statement, Dr. Augustine stated that he 
had reviewed the veteran's military records.  He found that 
at the time of the veteran's induction into the service his 
blood pressure was normal, that subsequent blood pressure 
readings had shown evidence of hypertension, and that by the 
time of the veteran's discharge from service two years later 
he was definitely hypertensive.  He noted that according to 
the veteran's report there was no family history of 
hypertension.  The doctor therefore concluded that it was 
possible that the veteran's military duties may have played a 
role in his hypertension.  

At a February 1999 Board hearing, the veteran testified that 
he was not diagnosed with hypertension prior to entry into 
service.  He remembered that when he went to see his family 
doctor just prior to service Dr. Snyder told him that his 
blood pressure was elevated.  He did not know why his service 
medical records indicated that he claimed treatment for 
increased blood pressure (he said that he was not taking any 
medication at that time).  He said that he was treated after 
service by Dr. Snyder for hypertension.  He said that he 
first saw his service medical records (and the notations made 
at the time of his military separation physical examination) 
at the time that he filed his present claim.  

In October 1999, the Board remanded the case to the RO for 
additional development.  

In a statement dated in October 1999 and received by the RO 
in November 1999, the veteran indicated that he was 
submitting a statement from his wife explaining that he was 
not treated prior to service for hypertension but that he did 
have elevated blood pressure under extremely anxious 
conditions for which he was prescribed Valium.  

In a letter received by the RO in November 1999, the 
veteran's wife stated that she was a licensed practical nurse 
with 27 years of experience.  She stated that after reviewing 
the veteran's records she found that he was not treated for 
hypertension prior to service and that his hypertension did 
not pre-exist service.  She noted that she had reviewed Dr. 
Snyder's records and had the veteran's account of his family 
doctor visit just prior to entry into service.  She noted 
that the veteran's blood pressure was elevated slightly just 
prior to service and that Dr. Snyder prescribed Valium, not 
medication for hypertension, in order to calm him during a 
stressful period.  She also noted that the veteran was never 
treated for hypertension until after service in September 
1964.  She stated that the veteran informed her that the 
Cuban Missile Crisis had created his anxieties that in turn 
elevated his blood pressure.  She stated that he was 
discharged from service with labile hypertension, which was a 
stress-induced hypertension.  

In a November 1999 record, M.P.R. Nathan, M.D., the veteran's 
cardiologist (and partner with Dr. Augustine), indicated that 
he evaluated the veteran with regard to his claim of service 
connection for hypertension.  He indicated that the veteran 
was initially evaluated in August 1995 by Dr. Augustine for 
increasing pedal edema, coronary artery disease, and 
hypertension, and that since then the veteran had developed 
severe peripheral vascular disease, requiring below-knee 
amputation of the left leg.  He noted a strong family history 
of heart disease.  

The doctor opined that the veteran "more likely than not" 
did not have any "definite hypertension" prior to induction 
into the service.  The doctor noted that the veteran had 
checkups at the beginning of his service which did not reveal 
any hypertension and that he was also not treated for 
hypertension at that time.  The doctor further found that 
towards the end of his service the veteran "clearly had 
hypertension" and that his discharge records reflected 
definite hypertension.  The doctor concluded that this 
indicated that the veteran developed hypertension during 
service.  

In a November 1999 statement, the veteran indicated that 
medical evidence from his private physician (Dr. Nathan), who 
reviewed his records and claims file, supported his 
contention that he did not have hypertension prior to entry 
into service, that he did have hypertension during active 
duty with ongoing treatment beginning soon after his 
discharge from service.  

In a November 1999 statement, Nabil Habib, M.D., indicated 
that he treated the veteran on an emergency basis in February 
1997 and that a major risk factor contributing to the 
amputation of the veteran's leg was a long-standing history 
of hypertension.  

On a January 2000 VA examination report, the doctor noted 
that a review of the record showed that there was no reported 
diagnosis of hypertension prior to service although there 
were blood pressure measurements a month prior to service of 
about 150/104 and 142/88.  The doctor also noted that in the 
days following entry into service the veteran was reported to 
have a history of taking blood pressure medication within a 
month of entering service.  After a physical examination, the 
VA doctor diagnosed the veteran with hypertension, coronary 
artery disease, and morbid obesity.  

The VA doctor remarked that it was difficult to confirm 
whether the veteran had high blood pressure prior to entering 
service because there was no documented measurement of such 
in the chart (although the doctor did state that there was 
high blood pressure in January 1962 for which the veteran was 
reportedly started on medication).  He further found, in 
regard to whether any persistent hypertension underwent any 
increase in severity during service, that the veteran's blood 
pressure remained about the same and that there was no 
evidence seen of severe natural progression (e.g., heart 
attack, pulmonary edema, or stroke).  The doctor concluded 
that the veteran "most likely had a high probability" of 
having hypertension prior to entry into service and that 
there was no evidence of increasing severity beyond natural 
progression of the disease during service.  

In a statement dated in January 2000 and received by the RO 
in February 2000, the veteran contended that his recent VA 
examination was inadequate.  He claimed that the VA doctor 
appeared to "prejudge" his claim in an "adversarial 
manner."  

In a July 2000 statement, the veteran's representative argued 
that the veteran did not have a confirmed diagnosis of 
hypertension prior to entry into the service and that the VA 
regulations provide that a veteran is considered to be in 
sound medical condition when examined and enrolled in service 
except for defects or disorders noted at entrance or where 
clear and unmistakable evidence demonstrated that an injury 
or disease existed prior thereto.  The representative 
contended that the veteran's private doctor (Dr. Nathan) 
stated that the veteran likely did not have any definite 
hypertension prior to induction in service but that towards 
the end of service he clearly had hypertension.  

In a July 2000 statement, Dr. Augustine indicated that, based on 
his review of Dr. Snyder's January 1962 medical records, he did 
not see any evidence that the veteran was on blood pressure 
medications before being inducted into the service.  

In an August 2000 statement, the veteran indicated that 
evidence from his private physician established that he was 
not taking blood pressure medications in January 1962.  He 
also contended that there was no evidence that the two 
medications (i.e., Oxynitral and Phentrine) that he was given 
briefly in January 1962 by Dr. Snyder were hypertensive 
medications.  He stated that these medications were for 
symptoms of headaches and dizziness brought on by his extreme 
nervousness about being drafted (particularly because this 
was the period of the Cuban Missile Crisis).  He contended 
that he was drafted without medical defects and that 
hypertension was not confirmed until his military discharge.  

The veteran requested that he be given the benefit of the 
doubt in regard to his claim that his hypertension was 
incurred during active duty and that, if not, he argued that 
the evidence more than justified his claim that active 
service aggravated a "very minor and non-diagnosed 
hypertensive condition."  

In October 2000, the Board remanded the case to the RO for 
additional development.  

In December 2000, the RO received medical records, dated from 
August 1995 to June 2000, from Dr. Augustine's office.  The 
records reflect treatment for hypertension, coronary artery 
disease with angina, severe peripheral vascular disease, and 
severe obesity.  

In an August 1995 record, Dr. Augustine noted that the 
veteran had a very strong family history of coronary artery 
disease at a young age.  The doctor also noted on that same 
record that the veteran told him that he had hypertension but 
had never taken any medicine.  

In a March 2001 statement, the veteran asserted the 
following:  (1) that he was not diagnosed with hypertension 
before or upon entering service (per Dr. Augustine and the 
service medical records) and there was no medical evidence 
that he had hypertension prior to enlistment; (2) that when 
he was discharged from service he had labile hypertension 
which he said was listed in medical references as a stress-
induced hypertension (per service medical records); (3) that 
his cardiologist (Dr. Nathan), after reviewing Dr. Snyder's 
records and his service medical records, opined that his 
hypertension developed during active duty; and (4) that he 
had responded to the VA requests for all available medical 
records pertinent to his claim.  

In April 2002, the Board forwarded the veteran's records to 
the Veterans Health Administration for an expert medical 
opinion.  A response was received in June 2002 from the 
Program Director of Compensation and Pension at the Southern 
Arizona VA Health Care System in Tucson, Arizona.  The 
specialist's opinion is set out below:

Questions to be addressed:
1)  "whether it is likely that the 
veteran had a hypertensive disability 
prior to service, and 
2)  if so, whether there was an increase 
in severity of the hypertensive 
disability beyond the natural progress 
during service."

C-file was reviewed in detail.  Case 
reviewed with cardiology.  

	It is clear from the information in 
the file that hypertension existed prior 
to service.  There is no evidence that a 
"disability" existed prior to service 
nor is there evidence of exacerbation of 
hypertension associated with service.  
From the patient's REPORT OF MEDICAL 
HISTORY dated 11/20/61, "high or low 
blood pressure" has been indicated by a 
check mark.  The patient was seen soon 
after induction with episodes of high 
blood pressure and the statements as 
written by the health care provider 
clearly state that this existed prior to 
service.  At his separation physical the 
diagnosis of "Labile hypertension -- Has 
EPTS history of this" is noted under the 
Physician's Summary portion of the 
document.  The separation physical form 
was signed by the appellant.  I presume 
by reading the file that EPTS is short 
for Existed Prior To Service.  

	In summary, there is clear evidence 
that hypertension existed prior to 
service.  There is no evidence of 
exacerbation of his hypertension during 
service.  

A copy of the specialist's opinion was furnished to the 
veteran's representative in June 2002.  In a response dated 
that same month, he acknowledged that the Board requested a 
medical opinion to clarify findings in the veteran's claim 
and concluded by stating that the claim was submitted on the 
evidence of record.  


II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations pertinent to the issues on 
appeal are liberalizing and are therefore applicable to the 
issues on appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is 
specifically to inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
Rating Decision (in September 1997), Statement of the Case 
(in November 1997), Supplemental Statements of the Case (in 
January 1998, April 1998, March 2000, and February 2001), the 
RO has notified him of the evidence needed to substantiate 
his claims.  Moreover, at two personal hearings the veteran 
has clearly demonstrated understanding of the evidence needed 
to establish service connection for hypertension and 
secondary service connection for an above-the-knee amputation 
of the left leg.  

The RO has also made reasonable efforts to assist the veteran 
in obtaining evidence for his claims, to include requesting 
medical records to which the veteran has referred (i.e., from 
private medical providers).  The RO has also sought medical 
opinions from the VA in January 2000 and April 2002, 
regarding the issue at hand.  Additionally, the RO has 
provided the veteran with the opportunity for hearings, which 
were conducted at the RO in March 1998 and February 1999.  

The Board is unaware of any additional evidence which is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
Supp. 2001).  

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service incurrence will be presumed for certain chronic 
diseases, such as cardiovascular-renal disease including 
hypertension, if they are manifest to a compensable degree 
within the year after active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

A veteran will be presumed to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  Clear and 
unmistakable (obvious or manifest) evidence demonstrating 
that an injury or disease existed prior to service will rebut 
the presumption of soundness.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304.  

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the condition.  Clear and unmistakable (obvious 
and manifest) evidence is required to rebut the presumption 
of aggravation where the preservice disability underwent an 
increase in severity during service.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service, on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.  

The veteran claims that he has hypertension which was 
incurred in service.  He alleges that his condition had its 
onset in service.  Alternatively, he claims that a "very 
minor and non-diagnosed hypertensive condition" was 
aggravated by service.  

Based on a careful review of the record, the Board finds that 
it is shown as likely as not that the veteran's currently 
demonstrated hypertension had its clinical onset during 
active service.  

The service records show that prior to his actual beginning 
date of active duty on January 23, 1962, the veteran 
underwent a pre-induction physical examination in November 
1961 on which he reported a history of "high or low" blood 
pressure on a health questionnaire.  His blood pressure 
measured 140/90 and 138/88 at that time, but he was deemed 
qualified for induction.  

Just prior to his entry into service, his blood pressure was 
measured by his private doctor in January 1962, and the 
measurements were 158/104, 142/88, 154/92, and 162/92.  The 
private medical records at this time contain very brief 
notations regarding headaches and dizziness, but the records 
do not reflect a diagnosis of hypertension.  There is no 
record that the veteran underwent a further medical 
examination conducted by the military for enlistment purposes 
after he was seen by his private doctor in January 1962.  

Although the records prior to the veteran's actual entry into 
service contain evidence of elevated blood pressure levels, 
there is no objective evidence of a diagnosis of 
hypertension, and he was accepted into the service as if in 
sound physical condition.  

The record also shows that about a week into his active duty 
the veteran's blood pressure was variously measured at 
160/100, 158/100, 140/80 and 160/100.  He reported that he 
had received treatment for increased blood pressure in the 
month prior to his enlistment (this, however, is not shown by 
Dr. Snyder's records).  

Although the military doctor felt that the veteran did not 
have high blood pressure at that time, there was some concern 
about the matter because the veteran was to undergo further 
testing in that regard.  Instead, he was transferred to 
another military base where, a short time later in February 
1962, he had chest pains and his blood pressure measured 
150/90.  It was at this time that he received a diagnosis of 
labile hypertension.  

Later in February 1962, his blood pressure measured 140/80 
and 150/70.  The next blood pressure reading was taken at the 
time of his separation physical examination in December 1963, 
when his reading was shown to be definitely elevated at 
150/100.  He was again diagnosed with labile hypertension, 
and it was noted that this condition had existed prior to 
service (such diagnosis, however, is not shown by Dr. 
Snyder's records).  

Although the veteran signed a statement at that time 
affirming that he was treated for high blood pressure by his 
private doctor at the time he was drafted into the military, 
there is no evidence in Dr. Snyder's records that anti-
hypertensive medication was prescribed before service.  

After the veteran's January 1964 service discharge, the 
veteran was next seen by his private doctor in September 
1964, when his blood pressure measured 174/88.  He evidently 
did not seek medical treatment again until September 1965 
when his blood pressure was elevated to 172/98.  

Three months later, in December 1965 when the veteran's blood 
pressure remained elevated at 168/94, 204/98, 186/102 and 
154/96, Dr. Snyder indicated that he began treating the 
veteran for hypertension.  The veteran continued to be 
treated for elevated blood pressure from that date onwards, 
and he currently has a diagnosis of hypertension.  

Hypertension, as a diagnosed disability, was not noted 
(recorded) on the service pre-induction examination, and 
there is some question as to whether it truly existed prior 
to service.  

Dr. Snyder's records dated prior to service do not show any 
diagnosis of hypertension, and the doctor indicated that he 
began treating the veteran for high blood pressure in 
December 1965 when it was felt that the condition required 
medication for control.  

There are medical opinions of record that opine that the 
veteran's hypertensive condition pre-existed service.  A 
January 2000 VA examiner opined, after a review of the entire 
record prior to and during service, that there was a high 
probability that the veteran had hypertension prior to his 
entry into service.  

In June 2002, a VHA medical expert also reviewed the entire 
record (in conjunction with cardiology) and found clear 
evidence in the file that hypertension (but not necessarily a 
"disability") had existed prior to service.  

However, in support of his claim, the veteran submitted 
opinions of his private treating cardiologists, Dr. Augustine 
and Dr. Nathan.  (It is noted that he has not received 
treatment for hypertension from VA.)  He also submitted a 
statement from his wife, a licensed practical nurse with a 
reported 27 years of experience.  

Dr. Augustine opined in February 1999 that it was possible 
that military duties played a role in the development of 
hypertension given that service records showed normal blood 
pressure at induction, subsequent blood pressure readings 
showing evidence of hypertension during service, and definite 
hypertension by the time of service discharge.  

On a subsequent review that included consideration of Dr. 
Snyder's records, Dr. Augustine indicated in July 2000 that 
he did not see evidence that the veteran was on blood 
pressure medication prior to service.  Dr. Augustine's 
finding appears to dispel the belief (as reported by the 
veteran on service medical records) that he received blood 
pressure medication in the month prior to service.  His 
statements also reflect a belief that the veteran's 
hypertensive condition had its definite onset during service.  

A more persuasive opinion was rendered by Dr. Nathan.  His 
conclusion in November 1999 was that the veteran "more 
likely than not" did not have any "definite hypertension" 
prior to his induction into the military.  He noted that the 
veteran's checkups at the beginning of his service did not 
reveal any hypertension and that he was not treated for 
hypertension at that time.  

The doctor found that towards the end of his service the 
veteran had hypertension and that his discharge records 
reflected definite hypertension.  Dr. Nathan opined that this 
indicated that the veteran developed hypertension during 
service.  

Additionally, the veteran's wife concluded in November 1999 
that after reviewing Dr. Snyder's treatment records the 
veteran's hypertension did not pre-exist service.  

In her statement, she affirmed that the veteran's blood 
pressure was slightly elevated just prior to service, but she 
attributed this increase to the veteran's anxieties he was 
experiencing at the time and stated that Dr. Snyder had thus 
prescribed Valium for him and not medication for 
hypertension.    

In this case, historical information as documented in the 
medical records both during and in the one-year presumptive 
period following service reflect similar blood pressure 
measurements.  

Nevertheless, the veteran was initially diagnosed during 
service with "labile hypertension" which is defined as 
borderline hypertension, citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 799 (27th ed. 1988), and in December 1965, as his 
blood pressure remained high, he was placed on anti-
hypertensive medication.  

Dr. Nathan, a specialist in matters as presented in this 
case, opined that the veteran more likely than not did not 
have definite hypertension at entry into service but clearly 
had hypertension towards the end of service.  

In carefully considering all the contemporaneous medical 
records and the later medical opinions, the Board finds that 
the evidence is in relative equipoise in regard to whether 
the veteran's current hypertension had its clinical onset in 
service.  

That is, the Board finds that the opinions of Dr. Nathan 
(particularly so), Dr. Augustine, and the veteran's wife are 
accorded the same weight as those of the VA examiner and VHA 
medical expert.  

Although in-service medical personnel, a VA examiner, and a 
VHA medical expert indicated or concluded that hypertension 
existed prior to the veteran's actual entry into service, 
there are countervailing opinions, particularly that of Dr. 
Nathan who is the veteran's treating cardiologist, which 
indicate that the veteran developed hypertension during 
service.  

The veteran is presumed to be in sound physical condition on 
entry into service (i.e., hypertension was not noted on his 
service entrance records), and the Board finds that there is 
no clear and unmistakable evidence demonstrating that 
hypertension existed prior to service in order to rebut that 
presumption of soundness.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304.  Therefore, the Board concludes that the veteran's 
hypertension did not pre-exist his service.  

The Board further concludes that there is a basis for 
relating the development of the veteran's current 
hypertension to service.  In sum, the evidence in this case 
is relatively balanced in showing that his currently 
demonstrated hypertension as likely as not had its clinical 
onset in service.  

Accordingly, by extending the benefit of the doubt to the 
veteran, service connection for hypertension is warranted.  
38 U.S.C.A. § 5107(b).  



ORDER

Service connection for hypertension is granted.  



REMAND

The Board now addresses the veteran's claim of service 
connection for above-the-knee amputation of the left leg, 
claimed as secondary to hypertension.  The RO in a September 
1997 decision denied the secondary service connection claim 
on the basis that service connection for hypertension was not 
in order.  

However, in view of the decision hereinabove to grant service 
connection for hypertension, the RO must now review de novo 
the veteran's secondary service connection claim.  

In that regard, all development necessary (including a VA 
examination if deemed warranted) must be accomplished in 
order to render a decision on the merits.  

The Board has considered the revision to the regulations 
allowing the Board to develop evidence and address questions 
not previously considered by the RO.  See Board of Veterans' 
Appeals: Obtaining Evidence and Curing Procedural Defects 
Without Remanding, 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 19.9(a)(2)).  

However, the revisions to the regulations do not provide for 
the Board's jurisdiction of an issue not yet addressed by the 
RO.  As in this case, the RO has not yet addressed on the 
merits the veteran's secondary service connection claim.  

Therefore, the Board has determined that remand of this issue 
is required.  

It is also noted that it is the policy of the Board to remand 
an issue such as has been presented in this case.  See 
Chairman's Memorandum 01-02-01, para. 9(c)(4) (Jan. 29, 
2002), noting that a remand is in order where the RO has 
performed little or no RO development in a case.  

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should readjudicate the veteran's 
claim of secondary service connection for 
above-the-knee amputation of the left 
leg.  In that regard, all necessary 
development, to include a VA examination 
if deemed warranted, should be 
accomplished.  If the decision remains 
adverse to the veteran, the RO should 
provide him with a Supplemental Statement 
of the Case (SSOC) and the opportunity to 
respond thereto.    

Then, if indicated, the case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

